Case 3:18-cr-02658-BTM Document 75 Filed 06/02/21 PagelD.843 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Case No. 18cr2658-BTM

Plaintiff,
VS.

JUDGMENT OF DISMISSAL
Karl Robert Heusner,

Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or
the Court has granted the motion of the Government for dismissal, without prejudice
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been waived, and the Court has found the defendant not guilty; or

Oo OF OF WwW oO U

the jury has returned its verdict, finding the defendant not guilty;

x]

of the offense(s) as charged in the Information:

18:225i(aj(e); 18:2253 — Sexual Exploitation of a Minor; Criminal Forfeiture (Felony)

 

 

 

Dated: 6/2/2021 tas
Hon. Ba ed Moskowitz Z

United States District Judge
